                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


MARC G. BARBE                                            CIVIL ACTION


v.                                                       NO. 18-14037

OCWEN LOAN SERVICING,
LLC and AMERICAN MODERN                                  SECTION “F”
HOME INSURANCE COMPANY


                            ORDER AND REASONS

     Before the Court are the defendants’ Rule 12(b)(6) motions to

dismiss the plaintiff’s first amended complaint.         For the reasons

that follow, the motions are GRANTED.

                               Background

     This lawsuit concerns allegations that a mortgage servicing

company and a homeowners’ insurance carrier conspired to issue a

force-placed insurance policy with inflated premiums and then

failed to pursue and arbitrarily withheld policy proceeds.

     Marc Barbe and his wife, Renada, are the mortgagors of a home

located in Metairie, Louisiana. Ocwen Loan Servicing, LLC services

their mortgage.     The mortgage agreement requires the Barbes to

insure   their   property   against   any   hazards   “for   which   Lender

requires insurance;” it further provides that, if they fail to




                                      1
maintain   appropriate   coverage,       “Lender   may   obtain   insurance

coverage, at Lender’s option and Borrower’s expense.” 1


1 The “Property Insurance” section of the mortgage agreement
provides, in part:
     5.   Property   Insurance.   Borrower  shall   keep  the
     improvements now existing or hereafter erected on the
     Property insured against loss by fire, hazards included
     within the term “extended coverage,” and any other
     hazards including, but not limited to, earthquakes and
     floods, for which Lender requires insurance. This
     insurance shall be maintained in the amounts (including
     deductible levels) and for the periods that Lender
     requires.     What Lender requires pursuant to the
     preceding sentences can change during the term of the
     Loan. The insurance carrier providing the insurance
     shall be chosen by Borrower subject to Lender’s right to
     disapprove Borrower's choice, which right shall not be
     exercised unreasonably. . . .
           If Borrower fails to maintain any of the coverages
     described above, Lender may obtain insurance coverage,
     at Lender’s option and Borrower's expense. Lender is
     under no obligation to purchase any particular type or
     amount of coverage.     Therefore, such coverage shall
     cover Lender, but might or might not protect Borrower,
     Borrower’s equity in the Property, or the contents of
     the Property, against any risk, hazard or liability and
     might provide greater or lesser coverage than was
     previously in effect. Borrower acknowledges that the
     cost of the insurance coverage so obtained might
     significantly exceed the cost of insurance that Borrower
     could have obtained. Any amounts disbursed by Lender
     under this Section 5 shall become additional debt of
     Borrower secured by this Security Instrument. These
     amounts shall bear interest at the Note rate from the
     date of disbursement and shall be payable, with such
     interest, upon notice from Lender to Borrower requesting
     payment.
                                . . .
           In the event of loss, Borrower shall give prompt
     notice to the insurance carrier and Lender. Lender may
     make proof of loss if not made promptly by Borrower.
     Unless Lender and Borrower otherwise agree in writing,
     any insurance proceeds, whether or not the underlying
     insurance was required by Lender, shall be applied to
                                     2
     By letter dated December 31, 2015, Ocwen advised Mr. Barbe

that it had not received proof of coverage, as required by the

terms of the mortgage, and therefore had renewed a lender-placed

policy at his expense.    Ocwen explained that the policy’s annual

premium of $3,927 would be billed to Mr. Barbe’s escrow account

and that he could cancel the coverage at any time, and earn a

corresponding refund of any unearned premium, by providing Ocwen

with evidence of other acceptable coverage.       Ocwen also strongly

recommended that Barbe obtain his own policy and warned that the

cost of the lender-placed coverage “may be much higher than the

amount [he] would normally pay.”       Finally, Ocwen attached to that

letter a copy of the policy it had obtained from American Modern

Home Insurance Company, which named Ocwen as the “insured” and

listed the Barbes as “borrowers.”

     On August 5, 2016, high velocity winds damaged the Barbes’

roof and exterior elevations, which allowed water to infiltrate

the interior of the home and damage the ceilings, walls, floors,

and fixtures.   The Barbes promptly notified American Modern and

filed a claim under the policy.    According to the Barbes, American

Modern’s   adjusters   provided   grossly   inadequate   estimates   and

failed to fully and properly pay the property damage claim.




     restoration or repair of the Property, if                the
     restoration or repair is economically feasible           and
     Lender’s security is not lessened. . . .
                                   3
       On August 3, 2018, Marc Barbe and Renada Barbe sued American

Modern Home Insurance Company and Ocwen Loan Servicing, LLC in

Louisiana state court, alleging that American Modern breached the

insurance contract and engaged in bad faith claims adjusting

practices under Louisiana law, that Ocwen breached the mortgage

agreement by overcharging plaintiffs for the insurance policy and

failing to assist them in pursuing insurance proceeds, and that

the defendants negligently coordinated their efforts to overcharge

plaintiffs for the policy.         After timely removing the lawsuit to

this   Court,   the   defendants    moved   to   dismiss   the   plaintiffs’

petition for failure to state a claim.           The plaintiffs then filed

an amended complaint on February 19, 2019, after which Renanda

Barbe voluntarily dismissed her claims with prejudice.

       In his first amended complaint, Mr. Barbe asserts that he is

an “insured” under the American Modern policy, or at the very

least, a third-party beneficiary of the policy.            He then alleges

that American Modern breached the insurance contract by failing to

properly investigate and pay his claim and is also liable for bad

faith statutory penalties under Louisiana law.             With respect to

Ocwen, Mr. Barbe alleges that his mortgage servicer breached the

mortgage agreement by overcharging for the insurance policy and by

failing to assist him in obtaining sufficient insurance proceeds

to repair his property.      Barbe also alleges that American Modern

and Ocwen participated in a conspiracy, in which Ocwen would pass

                                      4
along an inflated premium to the Barbes and receive “commissions

and/or kickbacks” from American Modern; he asserts a claim of

unjust enrichment against each defendant for the alleged unearned

benefits they received at his expense.

     The defendants now move to dismiss the plaintiff’s first

amended complaint for failure to state a claim upon which relief

may be granted.

                                  I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.            Such a motion is rarely

granted because it is viewed with disfavor.            See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                   Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R. Civ. P. 8).

“[T]he   pleading   standard   Rule       8   announces   does    not   require

‘detailed   factual   allegations,’       but   it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery

                                      5
for a plaintiff armed with nothing more than conclusions.”                   Id. at

678-79.

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”             See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)).        But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.     Id. at 502-03; see also Iqbal, 556 U.S. at 678

(“[W]e are not bound to accept as true a legal conclusion couched

as a factual allegation.”) (internal citations omitted).

       To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th   Cir.   2009)   (quoting    Iqbal,      556   U.S.    at    678)    (internal

quotation marks omitted).        “Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

if doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).        “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that    the       defendant     is    liable   for   the

misconduct alleged.”       Iqbal, 556 U.S. at 678 (“The plausibility

                                         6
standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).     This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id. at 679.        “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”             Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, when reviewing a motion to dismiss, the Court may

consider documents that are essentially “part of the pleadings” -

- that is, any documents attached to or incorporated into the

plaintiff’s     complaint     by   reference    that   are     central   to   the

plaintiff’s     claim   for    relief.       Causey    v.    Sewell    Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (citing Collins

v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000)).    The Court is also permitted to consider matters of public

record    and   other   matters    subject     to   judicial   notice    without

converting the motion into one for summary judgment.                  See United



                                         7
States ex rel. Willard v. Humana Health Plan of Texas Inc., 336

F.3d 375, 379 (5th Cir. 2003).

       Here, the Barbes’ mortgage agreement, the American Modern

force-placed     insurance      policy,         and   Ocwen’s   December      31,     2015

letter notifying the Barbes that the force-placed policy would be

renewed are all attached to the plaintiff’s first amended complaint

and are central to his claims for relief.                    Therefore, the Court

may   consider      the   content     of   these      documents   in       deciding   the

defendants’ motions to dismiss.

                                           II.

                                            A.

       The Court first considers whether the plaintiff has stated a

breach of contract claim against American Modern.                       Specifically,

Barbe   alleges      that   American       Modern     breached    the      force-placed

insurance policy by failing to adequately investigate, adjust, and

pay his claim.

       “To state a claim under an insurance policy, the plaintiff

must be a named insured, an additional named insured, or an

intended third-party beneficiary of the policy.”                     Guthrie Brown v.

Am. Modern Home Ins. Co., No. 16-16289, 2017 U.S. Dist. LEXIS

80057, at *10-11 (E.D. La. May 25, 2017) (Lemmon, J.) (citing

Williams v. Certain Underwriters of Lloyd’s of London, 398 F. App’x

44, 47 (5th Cir. 2010)).            Although the plaintiff asserts that he

is    either   an    insured,    or    at       the   very   least     a    third-party

                                            8
beneficiary of the policy, he fails to allege facts to support

either status.

        The plaintiff first alleges that he is an insured under the

policy “according to the express language provided therein,” but

he points to no language within the policy that identifies him as

an insured or an additional named insured.       To the extent he relies

on the “Evidence of Insurance” certificate to support his purported

insured    status,   another   Section   of   this   Court   has   expressly

rejected that argument.        See Riley v. Southwest Business Corp.,

No. 06–4884, 2008 WL 4286631, at *6-7 (E.D. La. Sept. 17, 2008).

In Riley, Judge Vance held that an insurance certificate identical

to the one at issue here did not constitute a binding contract

between an insurance carrier and a borrower because it “clearly

note[d] that [lender] is the ‘insured’ and that [plaintiff] is

merely the ‘borrower[,]’” and it “expressly refer[ed] the reader

to the terms of the policy and disclaim[ed] any legal effect.”

Id. 2   Accordingly, the insurance certificate does not make Barbe

a party to the American Modern insurance contract.


2 The “Evidence of Insurance” certificate issued in conjunction
with the American Modern policy here lists Ocwen as the “insured”
and merely lists plaintiff Marc Barbe as the “borrower.” It also
contains the identical disclaimer as that of the certificate in
Riley:
          THIS COVERAGE IS SUBJECT TO THE TERMS,
          CONDITIONS, AND EXCLUSIONS OF THE MASTER
          POLICY. THIS EVIDENCE DOES NOT AMEND, EXTEND,
          OR ALTER THE COVERAGE AFFORDED BY THE POLICY.
          IT IS ISSUED AS A MATTER OF INFORMATION ONLY.
                                    9
      The   plaintiff’s   attempt   to   claim     third-party   beneficiary

status fares no better.       Under Louisiana law, a contract for the

benefit of a third party is referred to as a stipulation pour

autrui.     See Joseph v. Hosp. Serv. Dist. No. 2 of the Parish of

St. Mary, 939 So. 2d 1206, 1211 (La. 2006).          The Louisiana Supreme

Court has articulated three criteria for determining whether a

contract    stipulates    a   benefit    for   a   third   party:   “1)   the

stipulation for a third party is manifestly clear; 2) there is

certainty as to the benefit provided the third party; and 3) the

benefit is not a mere incident of the contract between the promisor

and the promisee.”        Id. at 1212.         The state high court has

emphasized that a “stipulation pour autrui is never presumed” and

that “[t]he party claiming the benefit bears the burden of proof.”

Id.

      Here, the American Modern policy states that Ocwen is the

named insured, and it defines “you” and “your” as referring to

Ocwen. The “Loss Payable” provision of the policy provides: “Loss,

if any, shall be made payable to you as your interest appears.”

Paragraph AA(2), in turn, states: “If we pay you for any loss and

do not pay the mortgagor . . . .”              When read together, these

provisions reveal that the policy contemplates payment of any




            . . . FOR A COMPLETE COPY OF THE MASTER POLICY,
            CONTACT YOUR LENDER.
                                    10
benefits in excess of Ocwen’s interest in the property to the

Barbes.

      Notably,    in   considering    force-placed      insurance    policies

nearly identical to the one at issue here, other Sections of this

Court have held that a mortgagor whose claim does not exceed the

value of the mortgagee’s interest in the property does not qualify

as a third-party beneficiary under the policy.           See Guthrie Brown,

2017 U.S. Dist. LEXIS 80057, at *14-17; Lee v. Safeco Ins. Co. of

Am., No. 08-1100, 2008 U.S. Dist. LEXIS 69817, *9-16 (E.D. La.

July 2, 2008).    In Lee v. Safeco Insurance Co. of America, another

Section of this Court held that similar language in a force-placed

policy “manifest[ed] a clear intent to benefit the borrower,” that

the   benefit    was   “certain   once     a   particular   condition    [wa]s

satisfied: when the loss payment exceed[ed] the insured’s interest

in the property,” and that such benefit was not “a mere incident

of the contract.”       2008 U.S. Dist. LEXIS 69817, *10-15.            In the

absence of any allegations to the contrary, the Lee Court assumed

that any loss payment “could conceivably exceed [the mortgagee’s]

interest   in    the   insured    property”     and   therefore   denied   the

insurance company’s Rule 12(b)(6) motion to dismiss.              Id. at *13-

16.

      More recently, in Guthrie Brown v. American Modern Home

Insurance Co., another Section of this Court dismissed a breach of

contract claim against American Modern, without prejudice, where

                                      11
the mortgagors’ complaint contained “no information regarding the

amount    of    [the]   insurance     claim   against    American     Modern   or

plaintiffs’ mortgage balance.”             2017 U.S. Dist. LEXIS 80057, at

*14-16.     Judge Lemmon reasoned:

     Without allegations demonstrating that the condition
     requiring American Modern to pay plaintiffs was
     triggered, i.e., that the amount of the loss exceeds the
     mortgage balance, plaintiffs’ complaint does not
     sufficiently allege that there was a stipulation pour
     autrui, and plaintiffs have not stated a claim against
     American Modern for breaching the insurance contract.

Id. at *15-16.        Ultimately, the Guthrie Brown plaintiffs’ third-

party beneficiary claim against American Modern was dismissed with

prejudice      when   they   failed   to   plead   in   their    second   amended

complaint facts demonstrating that the value of their insurance

claim exceeded their current mortgage balance.                  Guthrie Brown v.

Am. Modern Home Ins. Co., No. 16-16289, 2017 U.S. Dist. LEXIS

116842, at *4-6 (E.D. La. July 26, 2017).

     Like the plaintiffs in Guthrie Brown, Mr. Barbe fails to plead

facts that, if proved, would demonstrate that the value of the

damage to his home exceeds his current mortgage balance. 3                In the


3 Although he pleads through his first amended complaint (and its
attachments) that the policy provides up to $286,070 in coverage
and that the mortgage granted the mortgagee only a $211,500
interest in the property, he pleads no facts concerning the current
balance on the mortgage.
     Even assuming that $211,500 represents plaintiff’s current
mortgage balance, Barbe has nonetheless pled that Ocwen’s interest
in the home exceeds the value of the property damage claim, which
he alleges is approximately $158,389.81.       Specifically, Barbe
pleads that American Modern underestimated the loss at $19,198.56
                                        12
absence of such allegations, Barbe fails to state a claim against

American Modern for breach of the insurance policy.    And because

the plaintiff has not stated a breach of contract claim against

American Modern, he likewise may not bring a claim for bad faith

claims handling practices under La. R.S. §§ 22:1892 or 22:1973.

See Guthrie Brown I, 2017 U.S. Dist. LEXIS 80057, at *16 n.2

(citing Bradley v. Allstate Ins. Co., 620 F.3d 509, 529 (5th Cir.

2010)). 4   However, as leave to amend shall be freely granted, the

Court will allow Barbe one final opportunity to amend his complaint

to allege facts demonstrating that the value of his insurance claim

exceeds the current balance on his mortgage, if he can in good

faith do so.

                                 B.

     The Court next considers whether the plaintiff has stated a

breach of contract claim against Ocwen. Barbe alleges in his first




($11,895.48 (ACV) plus an additional $7,303.08 (ACV)) when
“additional   necessary   repairs   would   cost  in   excess   of
$139,191.25.”
4 To the extent he attempts to assert a negligence claim against

American Modern, such efforts likewise fail because he has not
plausibly alleged that American Modern owes him any duty. See
Jackson v. Ferrand, 658 So. 2d 691, 698 (La. App. 4 Cir. 1994)
(Under Louisiana law, a negligence claim is governed by the duty-
risk analysis, which requires the plaintiff to prove that: (1)
“the defendant had a duty to conform his conduct to a specific
standard; (2) “the defendant failed to conform his conduct to the
appropriate standard;” (3) the “substandard conduct was a cause-
in-fact of the plaintiff’s injuries;” (4) the “substandard conduct
was a legal cause of the plaintiff’s injuries;” and (5) “actual
damages.”) (internal citations omitted).
                                 13
amended complaint that Ocwen breached the mortgage agreement by

overcharging for the insurance policy while receiving kickbacks

from American Modern and by failing to assist him in pursuing his

insurance claim.

     To state a claim for breach of contract under Louisiana law,

“a plaintiff must allege a breach of a specific provision of the

contract.”    Blackstone v. Chase Manhattan Mortgage Corp., 802 F.

Supp.   2d   732,   738   (E.D.   La.    July   19,   2011).   Because   the

allegations in Barbe’s complaint do not identify any contractual

promise that Ocwen breached, the Court finds that Barbe has failed

to state a claim for breach of contract against Ocwen.

     First, with respect to Barbe’s claim that Ocwen overcharged

him for insurance, nothing in the mortgage limits the amount that

can be charged for hazard coverage.          To the contrary, the mortgage

agreement expressly provides:

     If Borrower fails to maintain any of the coverages
     described above, Lender may obtain insurance coverage,
     at Lender’s option and Borrower’s expense.     Lender is
     under no obligation to purchase any particular type or
     amount of coverage.     Therefore, such coverage shall
     cover Lender, but might or might not protect Borrower,
     Borrower’s equity in the Property, or the contents of
     the Property, against any risk, hazard liability and
     might provide greater or lesser coverage than was
     previously in effect.    Borrower acknowledges that the
     cost of the insurance coverage so obtained might
     significantly exceed the cost of insurance that Borrower
     could have obtained.

Emphasis added. The explicit terms of the mortgage vest the lender

with authority to obtain insurance (after the borrower has failed

                                        14
to procure his own) that is substantially more expensive than what

the borrower could have selected and that may or may not cover the

borrower’s interest in the property.

      Insofar as Barbe claims that Ocwen breached the mortgage

agreement by receiving “commissions and/or kickbacks” from its

lender-placed       insurance     carrier,    such    efforts   likewise    fail.

Because “[n]o language in the mortgage agreement splits [Ocwen’s]

loyalty between protecting its own property and obtaining an

affordable [lender-placed policy] for the borrower,” any payments

it may have received from American Modern constitute a commission,

rather than a kickback.           See Woodside v. Pac. Union Financial,

LLC, No. 17-12191, 2018 U.S. Dist. LEXIS 47200, at *10-12 (E.D.

La. Mar. 22, 2018) (Feldman, J.) (citing Cohen v. Am. Sec. Ins.

Co., 735 F.3d 601 (7th Cir. 2013)).                   Moreover, the mortgage

agreement and the related notices do not prohibit Ocwen from

receiving a commission from the insurer.              See id. at *11.

      Barbe next alleges that Ocwen breached the mortgage agreement

by   failing   to    pursue,    or   assist   him    in    pursuing,   sufficient

insurance proceeds from American Modern to repair the property.

With respect to the insurance claims process, the mortgage provides

that “Borrower shall give prompt notice to the insurance carrier

and Lender” of loss; however, it places no obligation on Ocwen to

independently       pursue   or   even   assist      the   Barbes   in   pursuing

insurance proceeds from the insurer.                 Moreover, the permissive

                                         15
provision that allows Ocwen to “make proof of loss if not made

promptly by Borrower” also does not impose upon Ocwen a duty to

submit proof of loss or otherwise pursue a claim.         Rather, it vests

Ocwen with the right to submit proof of loss to the insurer in the

event the Barbes fail to do so.          Accordingly, the terms of the

mortgage do not give rise to a duty on the part of Ocwen to pursue

insurance proceeds from American Modern.

     In the alternative, Barbe alleges that “Ocwen assumed the

duty to pursue insurance proceeds.”            However, he also admits in

his complaint that Ocwen did not submit a claim to American Modern:

“The Barbes, not Ocwen, initiated the claim with AMHIC, though

Ocwen   sought   to   participate   in   the   claims   process,   and   thus

triggered Ocwen’s duty to pursue AMHIC for necessary and proper

insurance proceeds inuring to the benefit of the Property.”               The

bare factual allegation that “Ocwen sought to participate in the

claims process,” without more, does not support a finding that

Ocwen assumed a duty to pursue insurance proceeds.

     Because the plaintiff has not plausibly alleged that Ocwen

owed a duty under the mortgage or otherwise assumed a duty to

pursue insurance proceeds, he fails to state a claim against Ocwen

for breach of the mortgage agreement or negligent failure to obtain

sufficient payments.      See Obioha v. Proctor Fin. Ins. Co., Nos.

06-5364, 06-9231, 2007 U.S. Dist. LEXIS 73635, at *9-10 (E.D. La.

Oct. 2, 2007) (“Plaintiff points to no provision of his mortgage

                                    16
contract   that   gives   rise   to   a     duty   to   him   regarding   claims

adjustment under the insurance contracts.               Nor does he point to

any facts that suggest that [the mortgagee] assumed a duty under

tort law with respect to the adjustment of the insurance claims.”).

     Barbe adds that Ocwen breached the duty of good faith and

fair dealing by intentionally and maliciously overcharging for

insurance and by failing to procure sufficient proceeds under the

policy.    Having determined that Barbe has not plausibly alleged

Ocwen’s breach of the mortgage agreement, the Court likewise finds

that he not alleged a breach of the obligation of good faith and

fair dealing implicit in that contract.             See Schaumburg v. State

Farm Mut. Auto Ins. Co., 421 F. App’x 434, 439 (5th Cir. 2011) (“A

breach of the duty of good faith and fair dealing requires a breach

of a contract.”). 5

                                      III.

     The Court next considers whether the plaintiff has stated a

claim against American Modern or Ocwen for “civil conspiracy” or

unjust enrichment.    Both claims concern the defendants’ purported

participation in a scheme involving inflated insurance premiums

and “kickbacks.”    Specifically, the plaintiff alleges in his first

amended complaint:


5 In addition, to the extent Barbe attempts to assert a negligence
claim against Ocwen, such efforts fail because he has not plausibly
alleged that Ocwen owes any duty to him. See Jackson, 658 So. 2d
at 698.
                                       17
      •   Upon information and belief, Ocwen was involved in a
          relationship with AMHIC such that AMHIC billed Ocwen
          an inflated amount for the force-placed Policy, and
          Ocwen passed along that inflated premium to the
          Barbes.

      •   Upon information and belief, and unknown to the
          Barbes,   AMHIC   provided   Ocwen    with   unearned
          “kickbacks” by making direct payments to Ocwen, by
          providing Ocwen with a percentage of the premium
          charged to the Barbes, by subsidizing or discounting
          administrative services charged to Ocwen, by entering
          into captive reinsurance deals with Ocwen, and/or by
          other means.

      •   This relationship is evidenced by the Barbes’ hyper-
          inflated premium under the Policy and allegations made
          against Ocwen by other persons/entities nationwide.

                                  A.

      Article 2324 of the Louisiana Civil Code provides that “[h]e

who conspires with another person to commit an intentional or

willful act is answerable, in solido, with that person, for the

damage caused by such act.”        The Louisiana Supreme Court has

explained that Article 2324 “does not by itself impose liability

for a civil conspiracy,” for “‘[t]he actionable element in a claim

under this Article is not the conspiracy itself, but rather the

tort which the conspirators agreed to perpetrate and which they

actually commit in whole or in part.’”     Ross v. Conoco, Inc., 828

So. 2d 546, 552 (La. 2002) (quoting Butz v. Lynch, 710 So. 2d 1171,

1174 (La. App. 1 Cir. 1998)).     In other words, a civil conspiracy

is simply a means to impute liability for an underlying tort.      See

id.   To establish the existence of a civil conspiracy, a plaintiff


                                  18
must show that “an agreement existed to commit an illegal or

tortious act, which act was actually committed, which resulted in

the plaintiff’s injury, and there was an agreement as to the

intended outcome or result.” Curole v. Delcambre, 224 So. 3d 1074,

1082 (La. 3 Cir. 2017).

      The plaintiff’s complaint is at best an attempt to cover all

boilerplate assertions.         Barbe also submits, in his opposition

papers, that the defendants engaged in a “conspiracy to defraud

borrowers” and that their conduct amounts to “negligence.”                    As

previously discussed, Barbe’s attempt to assert a negligence claim

fails because he has not plausibly alleged that either defendant

owes him any duty with respect to the amount of insurance premiums.

Accordingly, the viability of his conspiracy claim turns on whether

he has plausibly alleged that: (1) Ocwen and American Modern agreed

to commit fraud by charging inflated premiums; (2) they actually

committed fraud; (3) he suffered injury as a result; and (4) they

agreed to the intended outcome or result.            See Curole, 224 So. 3d

at 1082.

      Under Louisiana law, “[f]raud is a misrepresentation or a

suppression of the truth made with the intention either to obtain

an   unjust   advantage   for    one    party   or   to   cause   a    loss   or

inconvenience to the other.”       La. Civ. Code art. 1953.           Moreover,

state law fraud claims, such as the one alleged by Barbe here, are

subject to the heightened pleading requirement set forth in Federal

                                       19
Rule of Civil Procedure 9(b).      Dorsey v. Portfolio Equities, Inc.,

540 F.3d 333, 338-39 (5th Cir. 2008).          Under Rule 9(b), “a party

must   state   with   particularity    the    circumstances   constituting

fraud.”    Fed. R. Civ. Proc. 9(b).        The Fifth Circuit “‘interprets

Rule 9(b) strictly, requiring a plaintiff pleading fraud to specify

the statements contended to be fraudulent, identify the speaker,

state when and where the statements were made, and explain why the

statements were fraudulent.’” Dorsey, 540 F.3d at 339 (quoting

Herrmann Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 564-

65 (5th Cir. 2002)).

       Case literature from another Section of this Court concerning

fraud-based RICO conspiracy claims against a mortgage servicer and

an insurer provides helpful guidance.            In Robinson v. Standard

Mortgage Corp., a mortgagor, like Mr. Barbe, alleged that the

mortgage servicer on her home colluded with an insurance company

“to manipulate the force-placed insurance market by artificially

inflating the amounts that borrowers pay for coverage.”            191 F.

Supp. 3d 630, 634 (E.D. La. June 7, 2016).         The plaintiff further

alleged that the mortgage company would receive a “commission” or

“kickback” in exchange for the privilege of collecting inflated

premiums from borrowers.     Id.   In analyzing facts nearly identical

to those alleged in Mr. Barbe’s complaint, the Robinson court

dismissed the plaintiff’s federal law fraud claims, in light of

the “clear disclosures” in the mortgage company’s letters and the

                                      20
absence of allegations of an unlawful kickback arrangement.          Id.

at 641-43.   The Robinson court reasoned:

     Standard Mortgage notified Robinson that failing to
     correct an insurance deficiency would result in the
     imposition of force-placed insurance; it accurately
     disclosed the amount that Robinson would be charged for
     force-placed insurance coverage; and it informed
     Robinson that she would probably be able to obtain less
     expensive coverage by purchasing her own insurance
     policy . . . . Simply put, “[t]he Court cannot see how
     letters that warn of an imminent bad deal and urge one
     to seek better, could possibly be calculated to deceive
     anyone.” Weinberger v. Mellon Mortgage Co., No. CIV.A.
     98-2490, 1998 U.S. Dist. LEXIS 14084, 1998 WL 599192, at
     *5 (E.D. Pa. Sept. 10, 1998).

     Moreover, setting aside the disclosures in Standard
     Mortgage’s letters, Robinson's “kickback” allegations
     are facially implausible. . . .

     Standard Mortgage was not subject to divided loyalties
     when it force-placed insurance on Robinson’s property.
     The mortgage agreement makes clear that the insurance
     requirement exists to protect the lender’s interest in
     the mortgaged property: “Borrower shall insure all
     improvements on the property . . . against any hazards,
     casualties, and contingencies, including fire, for which
     Lender requires insurance. This insurance shall be
     maintained in the amounts and for the periods that
     Lender requires.” . . . Nothing in these terms requires
     the lender to purchase the cheapest insurance or the
     insurance that provides the most value for the borrower.
     Thus, Standard Mortgage did not act on Robinson’s behalf
     when it force-placed insurance coverage; it acted to
     protect its own interest in the mortgaged property--an
     interest that Robinson threatened by breaching her own
     contractual duty to maintain insurance coverage . . . .

Id. at 641-42.

     Although the Robinson court addressed allegations of a fraud-

based   conspiracy   under   the   Racketeer   Influenced   and   Corrupt

Organizations Act, the Court finds its reasoning persuasive.         Mr.

                                    21
Barbe alleges that Ocwen and American Modern engaged in a scheme

to defraud him by passing on inflated insurance premium prices,

without     disclosing     that    Ocwen     would   receive       commissions,

discounted services, and/or kickbacks from American Modern.                But,

like the Robinson plaintiff, he attaches documents to his complaint

confirming that Ocwen warned him about the price of the premiums,

urged him to obtain his own coverage, and explained that the force-

placed coverage was “primarily for the benefit of the owner on

[his] mortgage loan.”      Mr. Barbe fails to state a claim for fraud.

                                      B.

     In the alternative, Barbe asserts a claim of unjust enrichment

against both defendants concerning their role in the purported

insurance premium kickback scheme. He alleges that American Modern

would charge him an inflated premium and then provide Ocwen with

kickbacks and commissions to maintain the right to force place

policies    on   other   properties   in   which     Ocwen   has    a   security

interest.

     Louisiana     Civil    Code   Article    2298    codifies     Louisiana’s

doctrine of unjust enrichment as follows:

     A person who has been enriched without cause at the
     expense of another person is bound to compensate
     that person. The term “without cause” is used in
     this context to exclude cases in which the
     enrichment results from a valid juridical act or the
     law. The remedy declared here is subsidiary and
     shall not be available if the law provides another


                                      22
     remedy for the impoverishment or declares a contrary
     rule.

La. Civ. Code art. 2298.           Thus, to maintain a claim for unjust

enrichment under Louisiana law, a plaintiff must show: (1) an

enrichment, (2) an impoverishment, (3) “a connection between the

enrichment and the resulting impoverishment,” (4) “an absence of

‘justification’ or ‘cause’ for the enrichment and impoverishment,”

and (5) that there is “no other remedy at law available to

plaintiff.”    Laborde v. Dastugue, 868 So. 2d 228, 234-35 (La. App.

4 Cir. 2004) (citations omitted).

     Here, the defendants contend that the no-other-remedy-at-law

element cannot be satisfied.         They submit that the availability of

other remedies at law (here, a breach of contract claim against

Ocwen) precludes a claim of unjust enrichment. They also challenge

Barbe’s    ability   to    satisfy   the    enrichment    and    impoverishment

elements of his claim, contending that he received insurance

coverage and policy proceeds in return for the insurance premiums

he paid.

     The Court agrees with the defendants that Louisiana law

precludes    Barbe’s      unjust   enrichment    claim.         “Louisiana   law

provides that no unjust enrichment claim shall lie when the claim

is based on a relationship that is controlled by an enforceable

contract.”     Drs. Bethea, Moustoukas & Weaver, LLC v. St. Paul

Guardian Ins. Co., 376 F.3d 399, 409 (5th Cir. 2004) (citing


                                       23
Edwards v. Conforto, 636 So. 2d 901, 907 (La. 1993)); see also

Miller v. Housing Auth. of New Orleans, 190 So. 2d 75, 81 (1966)

(“Our Code makes it clear that the equitable doctrine of unjust

enrichment can apply only where the parties have not contracted in

regard to a matter.”).    Because the mortgage agreement is a valid

contract defining Ocwen and Barbe’s rights and duties concerning

insurance coverage, Louisiana law bars Barbe’s unjust enrichment

claim.

     The   mortgage   agreement   required   the    Barbes   to   maintain

insurance coverage on their property and permitted Ocwen to obtain

insurance on the property in the event they failed to do so.           The

mortgage also warned about the potential high cost of force-placed

coverage, explicitly stating that the cost might significantly

exceed the cost of insurance that the Barbes could have obtained

on their own. Mr. Barbe does not dispute that he failed to maintain

insurance coverage as required by the mortgage or that Ocwen had

the right to force place coverage on the property pursuant to the

terms of their agreement.     To the extent Barbe submits that the

mortgage   does   not    expressly     address     Ocwen’s   receipt    of

“kickbacks,” the Court has already determined that such payments

are properly characterized as “commissions,” and that the mortgage

does not prohibit Ocwen from receiving them.         Because Ocwen acted

within its contractual rights under the mortgage, Mr. Barbe fails



                                  24
to state a claim upon which relief can be granted for unjust

enrichment.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motions to dismiss are GRANTED; the plaintiff’s

unjust enrichment claims are hereby dismissed WITH PREJUDICE, and

his breach of contract and tort claims are dismissed WITHOUT

PREJUDICE. The plaintiff is granted leave to file a second amended

complaint within thirty days to remedy the pleading deficiencies

identified in this Order and Reasons. 6

                           New Orleans, Louisiana, May 22, 2019



                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




6 Given that plaintiff now faces his second opportunity to plead
valid causes of action, his failure to do so will justify dismissal
with prejudice. See also 28 U.S.C. § 1927.
                                25
